04/23/2020


              IN THE SUPREME COURT OF THE STATE OF MONTANA

                                    No. DA 20-0126


DUANE RONALD BELANUS,

                Petitioner and Appellant,

         v.

STATE OF MONTANA and TIM FOX,

                Respondents and Appellees.


                              GRANT OF EXTENSION


         Upon consideration of Appellees’ motion for a 30-day extension of time,

and good cause appearing therefor, Appellees are granted an extension of time to

and including May 26, 2020, within which to prepare, serve, and file its response

brief.




MP                                                                    Electronically signed by:
                                                                         Bowen Greenwood
                                                                     Clerk of the Supreme Court
                                                                            April 23 2020